Citation Nr: 1641328	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for vertigo, to include as secondary to Meniere's disease.

3.  Entitlement to service connection for earaches.

4.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2013 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Portland RO.  A transcript of the hearing has been associated with the record.

When this case was most recently before the Board in August 2015, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board has reviewed the record maintained in the Veteran's paperless claims processing system files.

The Board notes that the Veteran was initially represented by the Oregon Department of Veterans' Affairs, but he changed representation to Robert A. Friedman, Attorney.  The appropriate VA forms are associated with the electronic claims file, and the Board acknowledges this change.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Meniere's disease, vertigo, and earaches are not related to military service.


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease, vertigo, and earaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

The Board remanded this matter in August 2015, specifically instructing the AOJ to obtain an addendum VA opinion and to readjudicate the claim.  Subsequently, addendum opinions were received in October 2015 and January 2016, and the claim was readjudicated.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in April 2008, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
 § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service and post-service treatment records have been secured.

The Board notes that a VA examination was obtained for the Veteran's claim in December 2014, and addendum VA opinions were received in October 2015 and January 2016.  Review of this examination and addendum opinions reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this evidence is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  With respect to the June 2013 hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Analysis 

The Veteran asserts, and testified before the undersigned, that his Meniere's disease, vertigo, and earaches are etiologically related to service, to include a parachute injury, exposure to chemicals, and treatment for dizziness and ear pain in November 1975.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2015).

In this case, Meniere's disease, vertigo, and earaches are not a "chronic diseases" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA and private treatment records confirm diagnoses of Meniere's disease, vertigo, and earaches.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran claims that his Meniere's disease, vertigo, and earaches are due to a parachute injury, exposure to chemicals, and treatment for dizziness and ear pain in November 1975.  The Veteran's DD Form 214 shows that he was an aircraft mechanic; therefore, chemical exposure is conceded.  Service personnel records show that he was assigned parachute duty.  Moreover, service treatment records show treatment in November 1975.  Accordingly, Hickson element (2) is at least arguably met.  

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current Meniere's disease, vertigo, and earaches and service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In a VA-contracted examination in December 2003, the examiner noted that the Veteran was operating motorcycles in 1978 to 1989 but stopped after two severe accidents.  The examiner stated that the Veteran reported a diagnosis of Meniere's syndrome; the examiner opined that it was unlikely that the disease was in any way related to military noise exposure.  

In a January 2003 VA addendum to the December 2003 examination, Dr. W.D.C. stated that it was his impression that the Veteran's otologic complaints were consistent with labyrinthine dysfunction and hearing loss due to cochlear loss; he did not believe that the Veteran's military service contributed to this directly, and the Veteran's major complaints occurred about 1990.

The Veteran was afforded a VA examination in April 2008 in which he reported having difficulties with his balance for a number of years but that he had a major setback in a 1986 motorcycle accident in which he broke both of his legs, left knee, as well as injured his spleen, chest, and left arm requiring one year of hospitalization for surgery, recovery, and rehab.

The Veteran was afforded a VA examination in July 2011 in which the examiner stated that he probably had Meniere's disease, but it was not related to his military service.  The examiner's rationale for his conclusion was based on the finding that the Meniere's disease developed much later after military service.  Further, the Veteran's service treatment records showed that his hearing was slightly asymmetric when he entered service and the exact same findings were noted when he left.  The examiner opined that it was more likely than not that the ear aches he occasionally complained of had no relationship to the Meniere's disease or any complaints about ear problems while he was on active duty.  The examiner also found no relationship between the Meniere's disease and exposure to chemical solvents.

In a lay statement submitted in June 2013, the Veteran's step-sister attested to him having balance issues, and he would have to catch himself from falling or stumbling due to his hearing problem.

Pursuant to an October 2014 Board remand, the Veteran was provided a VA examination in December 2014.  The examiner diagnosed Meniere's disease and concluded that it was less likely than not that this disability was related to military service.  The examiner's rationale for his conclusion was based on the finding that in-service treatment did not have any relation to the later diagnosis of a chronic vestibular disease.  Moreover, there was no evidence of significant toxic chemical exposure event while on active duty.

Pursuant to the August 2015 Board remand, addendum VA opinions were received in October 2015 and January 2016.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran was seen one time for an episode of otitis media, and he had some associated dizziness in November 1975.  At the time of his discharge in 1977, there were no complaints of dizziness.  The examiner referenced an on-line medical reference tool, noting that there were several proposed causative factors for Meniere's disease; chemical exposure was not one of the proposed mechanisms.  The examiner stated that chronic otitis media was noted as a causative factor, but there was no evidence in the service medical records of chronic or repeated bouts of otitis.  The examiner opined that since the timeframe of the development of the Meniere's syndrome was several years after discharge, and there were no issues noted on separation exam, and since exposure to solvents and head trauma were not listed as possible causes of Meniere's, it had to be concluded that it was less likely than not that Meniere's syndrome was related to any activities during service.

In the January 2016 VA addendum, the examiner stated that his opinion was that it was considered less likely than not that the Meniere's disease, the vertigo, and the earaches were related to the Veteran's active military service, to include his credible report of parachute injury as well as exposure to chemicals and treatment for dizziness and ear pain in November 1975.  The examiner stated that while a cited online reference tool listed  labyrinthine concussion as a basis for vestibular trauma that could lead to Meniere's disease and vertigo, it also noted "symptoms of vertigo, nausea and vomiting, and imbalance are maximal at onset and improve over days to months, depending on the severity of the injury."  The examiner stated that at the time of the episode of earache and dizziness in November 1975, this was most likely due to an otitis media which resolved; there were no complaints of dizziness at time of discharge, and private medical records indicated that his vertigo started in 1982, several years after discharge.  

The January 2016 VA examiner also stated that since both trauma (parachute accident) and infections (November 1975) lead to chronic symptoms from the time of the initial insult as related to Meniere's, chronic vertigo, or earaches, and the Veteran did not have symptoms at time of discharge or for several years following discharge, it was less likely than not that a parachute injury, chemical exposure (previously noted not to be known as a trigger for Meniere's, vertigo, or ear pain), or the infection in November 1975 which was limited in duration, were causes of his current condition.  The examiner stated that it was more likely than not that his current condition was related to the several motor vehicle accidents and head injuries or to a scuba diving accident in 1992 noted in private treatment records. 

In this case, as to the issue of the etiology of the Veteran's Meniere's disease, vertigo, and earaches, the Board finds that the October 2015/January 2016 VA opinions to be the most probative evidence of record as they were based upon a review of the claims file and rationale was provided.  The examiner stated that it was considered less likely than not that the Meniere's disease, the vertigo, and the earaches were related to the Veteran's active military service, to include his credible report of parachute injury as well as exposure to chemicals and treatment for dizziness and ear pain in November 1975.  

The Board finds that the VA examiner made it clear that it was his opinion that the Meniere's disease, vertigo, and earaches were not related to service.  Moreover, the Board finds that none of the VA opinions, outlined above, provide a positive nexus for the Veteran's claim.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Accordingly, the Board concludes that the VA opinions carry significant weight.  No competent opinion providing a positive nexus has been presented. 

The Board has also reviewed the Internet articles submitted by the Veteran regarding his claim for service connection for Meniere's disease, vertigo, and earaches.  Normally, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

The Board has considered and weighed such evidence, but finds that the Internet articles are less probative than the specific medical opinions outlined above.  The general Internet articles do not address the facts that are specific to the Veteran's case, and do not tend to establish a causal relationship between service and the Veteran's Meniere's disease, vertigo, and earaches.

The Board acknowledges that the Veteran is competent to testify as to his beliefs that he has Meniere's disease, vertigo, and earaches due to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his Meniere's disease, vertigo, and earaches.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current Meniere's disease, vertigo, and earaches were etiologically related to service are outweighed by the competent and probative medical opinions.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board gives credence and weight to the VA examiners' opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles.  Therefore a nexus between service and the Veteran's Meniere's disease, vertigo, and earaches, cannot be established, and the claims fail on Hickson element (3). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for Meniere's disease, vertigo, and earaches is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim regarding service connection for a respiratory disorder is decided. 

In August 2015 the Board found that an additional remand was warranted for a medical opinion as to whether the Veteran's diagnosed chronic bronchitis, rhinitis, and reactive airway disease were related to the in-service treatment for upper respiratory infection with bronchitis in November and December 1976.

In response to the remand, an addendum VA opinion was submitted in October 2015 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's entrance examination noted a history of childhood asthma, which could predispose individuals to developing asthma later in life.  The examiner opined that since the Veteran had a history of asthma prior to enlistment, and since there were no issues noted for 24 to 30 years after discharge, it made it less likely than not that his current issues were related to service exposures as he did not have problems other than a brief episode with an upper respiratory infection during service; it was less likely than not that the preexisting condition of asthma was worsened beyond the natural course due to military activity.

At the outset, the Board notes that the October 2015 examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Board also notes that the Veteran's enlistment examination in October 1974 showed normal clinical evaluation of the nose, sinuses, mouth, throat, and lungs and chest.  On the accompanying report of medical history, the Veteran reported that he had asthma until the age of 10, noted as not considered disabling (NCD).

In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

The Board notes that the term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to active service reported by the veteran as medical history does not constitute notation of such disorders, but it will be considered together with all of the other evidence in questions as to the commencement of the disease or disorder.  38 C.F.R. § 3.304 (b) (1) (2015).

Because a respiratory disorder was not "noted" on his entrance examination, the Veteran is presumed sound upon entrance for service.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

The Board finds that clarification is required from the October 2015 VA examiner.  Namely, the examiner did not address the complete requirements for proper adjudication, as outlined above.

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic record to the VA examiner who conducted the October 2015 VA addendum opinion for review.  If the October 2015 VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Based on the review of the Veteran's claims file:

(a) The examiner should indicate whether there is clear and unmistakable evidence that any diagnosed respiratory disability, to specifically include chronic bronchitis, rhinitis, and reactive airway disease, preexisted service. 

(b) If there is clear and unmistakable evidence that any such disability preexisted service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the preexisting disability was not permanently worsened during service beyond the natural progression. 

(c) If there was an increase in the severity of any such respiratory disability during service, the examiner should opine as to whether such an increase was clearly and unmistakably not due to the natural progress of the disease. 

(d) The examiner should indicate whether it is at least as likely as not (to at least a 50/50 degree of probability) there is a nexus between any respiratory disability, to include chronic bronchitis, rhinitis, and reactive airway disease, and his active duty service.

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.

A rationale for all opinions expressed should be provided. 

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


